MURPHY, Chief Judge,
dissenting.
In my view, the state’s interest in preventing contraband from entering prison facilities justifies the minimal intrusion at issue here. I, therefore, respectfully dissent.
As the majority correctly notes, this Court and the Supreme Court have found limited detentions of motorists to be permissible under the Fourth Amendment. See Michigan Dept. of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990); Little v. State, 300 Md. 485, 479 A.2d 903 (1984). In such cases, no particularized suspicion of wrongdoing is required when the officer conducting the detention is governed by appropriately drawn regulations and the state’s interest in conducting the detention outweighs the motorist’s privacy interest. See Sitz, supra, 496 U.S. at 449-55, 110 S.Ct. at 2484-88. I disagree with the majority’s conclusion that the second of these requirements is not met.
The privacy interests in this case are far more attenuated than even the minimal interests at issue in Sitz. In addition to their short duration, the detentions at issue here involve a *22very narrowly defined class of individuals. In Sitz, the Supreme Court upheld the use of drunk-driving checkpoints where every driver travelling on a public highway was stopped and subjected to a temporary seizure. Id. In contrast, the temporary detention at issue in this case is limited to persons who drive 300 hundred yards up a private prison access road to a guard house, intending to enter the prison grounds and having been warned by three separate signs posted on the access road that they will be subject to search and that drug dogs may be used for this purpose. Members of this limited subset of the driving population are then detained for approximately one minute while a drug sniffing dog walks around the outside of their car.
The majority asserts that the state has no interest sufficient to counterbalance this minimal intrusion. The majority distinguishes Sitz by asserting that “if a drunk driver arriving at a sobriety checkpoint were allowed to turn back once arriving at the checkpoint, the State’s interest would not be served because the intoxicated motorist would still be a public danger.” In contrast, the majority assumes that the danger of drugs entering the prison ends once a driver manifests an intent to leave the prison property.
I disagree with this conclusion. Because the drug-detecting dogs are not always present at every gate on every day, an individual attempting to introduce contraband into a prison facility will only be subject to detection some of the time. Under the majority’s holding, Gadson now has a risk-free opportunity to determine whether drug dogs are in use on any particular day. Gadson can approach the gate house, “change his mind” about visiting the prison when he learns that a dog is in use, and return another day. When no dog is in use, Gadson can proceed onto the prison grounds without fear.
The question before us is whether the state’s interest in preventing this sort of repeated attempt to introduce drugs into its prison facilities justifies the minimal, temporary detention of those who approach the guard house and change their mind about entering the prison once they learn that a drug dog is in use. The majority devalues the state’s interest by *23asserting that the state should acquire more drug detection dogs and thereby ensure that all gates to all prisons are covered on every day. In every Fourth Amendment decision, a citizen’s privacy interest could have been more fully protected had the state adopted a more expensive alternative. See Skinner v. Railway Labor Exec. Ass’n, 489 U.S. 602, 629 n. 9, 109 S.Ct. 1402, 1419 n. 9, 103 L.Ed.2d 639 (1989) (stating that “judges engaged in post hoc evaluations of government conduct ‘can almost always imagine some alternative means by which the objectives of the [government] might have been accomplished’ ”) (quoting United States v. Montoya de Hernandez, 473 U.S. 531, 542, 105 S.Ct. 3304, 3311, 87 L.Ed.2d 381 (1985)). The alternatives available to the state are not before us, however, and we must balance the means actually chosen to protect the state’s interest against the privacy interest asserted by the defendant. I believe that the state’s interest in preventing repeated attempts to introduce drugs into its prisons justifies the minimal, temporary detention at issue in this case.
For the reasons stated, I would affirm the judgment of the Court of Special Appeals.
Judge RODOWSKY has authorized me to state that he concurs with the views expressed herein.